United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60291
                           Summary Calendar


                            THERESA RAGER,

                         Plaintiff-Appellant,

                                versus

                    GULF BEACH RESORT HOTEL, INC.,

                          Defendant-Appellee.

                      --------------------
          Appeal From the United States District Court
            For the Southern District of Mississippi
                  Civil Action No. 1:03-cv-934
                      --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges

PER CURIAM:*

     The judgment of the district court is affirmed essentially

for the reasons stated in its careful Memorandum Opinion and

Order of March 9, 2005.

     AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.